The petition of appellants for a supersedeas shows that the action in the court below was to procure an injunction to stay an execution sale. The injunction was refused. Appellants ask asupersedeas to stay the execution which they sought to have enjoined in the court below. The effect would be that this court would grant the injunction which the court below refused to grant. [1] It is well established that this court is without power to exercise *Page 623 
original jurisdiction of this character. (Napa etc. Co. v.Calistoga etc. Co., 174 Cal. 411, [163 P. 497]; Hicks v.Michael, 15 Cal. 109.)
The application for a supersedeas is denied.